 1                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   BRIAN LAWS,                                   )        CASE NO. CV 19-5283-SJO (PJW)
                                                   )
11                         Petitioner,             )
                                                   )        J U D G M E N T
12                  v.                             )
                                                   )
13   PEOPLE OF THE STATE,                          )
                                                   )
14                         Respondent.             )
                                                   )
15
16          Pursuant to the Order Dismissing Second or Successive Habeas
17   Corpus Petition,
18          IT IS ADJUDGED that the Petition is denied and this action is
19   dismissed with prejudice.
20                           June 26, 2019
            DATED:                                            .
21
22
23                                                S. JAMES OTERO
                                                  UNITED STATES DISTRICT JUDGE
24
25
26
27
28   C:\Users\stephenmontes\AppData\Local\Temp\notes95E17C\Judgment.wpd
